DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 2 contains the limitation “the island” in line 2. However, claim 1, from which claim 2 depends, contains the limitation “two or more islands” in line 3. Therefore, it is unclear which of the two or more islands “the island” is intended to refer to. For the purposes of examination, “the island” will be considered to mean “at least one island”.

Claim 3 contains the limitation “the island” in line 2. However, claim 1, from which claim 3 depends, contains the limitation “two or more islands” in line 3. Therefore, it is 

Claim 4 contains the limitation “the island” in line 2. However, claim 1, from which claim 4 depends, contains the limitation “two or more islands” in line 3. Therefore, it is unclear which of the two or more islands “the island” is intended to refer to. For the purposes of examination, “the island” will be considered to mean “at least one island”.

Claim 5 contains the limitation “the island” in line 2. However, claim 1, from which claim 5 depends, contains the limitation “two or more islands” in line 3. Therefore, it is unclear which of the two or more islands “the island” is intended to refer to. For the purposes of examination, “the island” will be considered to mean “at least one island”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujimoto et al. (U.S. Patent Application Publication 2009/0236962, hereafter ‘962).
	Claim 1: Fujimoto ‘962 teaches a method of making a film with a pattern (abstract, Fig. 1), which corresponds to the claimed decoration element, comprising:
	depositing multiple islands on the surface of a film ([0157]); and
	forming a pattern by dry etching the film using the islands as a mask ([0157], [0158]).

	Claim 2: Fujimoto ‘962 teaches that the islands can have a width of 60 nm and a height of about 10 nm ([0157], [0158]).
	Claim 3: Fujimoto ‘962 teaches that the islands can have a width (diameter) of 60 nm and a circle horizontal cross section (Fig. 1, [0157], [0158]). Therefore, the islands have a horizontal cross section area of about 2,800 nm2. 
	Claim 4: Fujimoto ‘962 teaches that the islands can have a width of 60 nm and a height of about 10 nm ([0157], [0158]). Therefore, the islands have a vertical cross section area of up to 600 nm2.
	Claim 7: Fujimoto ‘962 teaches that the islands can be deposited by vacuum deposition ([0157]), which is a type of evaporation method.

	Claim 8: With respect to claim 8, it is noted that the sputtering method is presented in the alternative only. Therefore, the limitations of claim 8 can be met by either depositing using a sputtering method where a shortest distance between the film 2 to 10 W/cm2, or by using evaporation method.
Fujimoto ‘962 teaches that the islands can be deposited by vacuum deposition ([0157]), which is a type of evaporation method.

Claim 9: With respect to claim 9, it is noted that the sputtering method is presented in the alternative only. Therefore, the limitations of claim 9 can be met by either depositing using a sputtering method where a shortest distance between the film and sputter target is greater than 200 mm and electric power is applied for 10 seconds to 1,200 seconds under an electric power condition of 1 W/cm2 to 10 W/cm2, or by using evaporation method.
Fujimoto ‘962 teaches that the islands can be deposited by vacuum deposition ([0157]), which is a type of evaporation method.

Claim 10: With respect to claim 10, it is noted that the sputtering method is presented in the alternative only. Therefore, the limitations of claim 10 can be met by either depositing using a sputtering method using argon, helium or nitrogen as a sputtering gas, or by using evaporation method.
Fujimoto ‘962 teaches that the islands can be deposited by vacuum deposition ([0157]), which is a type of evaporation method.


	Claim 12: Fujimoto ‘962 teaches that the dry etching can be reactive ion etching ([0157], [0158]).
Claim 13: Fujimoto ‘962 teaches that the film can be silicon oxide ([0157], [0158]), which is an inorganic material.

Claim 14: With respect to claim 14, it is noted that the film being metal is presented in the alternative only. Therefore, the limitations of the claim can be met by either the film being a metal selected from the group consisting of titanium, tin, aluminum, nickel, vanadium, tungsten, tantalum, molybdenum, neodymium, iron, chromium and cobalt, or by the film being an organic material or inorganic material.
Fujimoto ‘962 teaches that the film can be silicon oxide ([0157], [0158]), which is an inorganic material.

Claim 15: Fujimoto ‘962 teaches that the film can be silicon oxide ([0157], [0158]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. ‘962 as applied to claim 1 above.

However, the claimed method differs from the method taught by Fujimoto ‘962 only in the deposition temperature, and it has been held that, generally, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating that said temperature is critical. See MPEP 2144.05.II.A.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto et al. ‘962 as applied to claim 1 above, and further in view of Kubota et al. (U.S. Patent Application Publication 2011/0249228, hereafter ‘228).
Fujimoto ‘962 teaches the limitations of claim 1, as discussed above. Fujimoto ‘962 further teaches that the method is for making a display device (abstract).
With respect to claim 5, Fujimoto ‘962 does not explicitly teach that at least one island includes indium.
Kubota ‘228 teaches a method of making a patterned layer for a display device (abstract, Fig. 4) comprising forming island shaped masks on a film (Fig. 4, [0118], [0219]), and dry etching the film using the island shaped masks as a mask ([0110], [0118]). Kubota ‘228 teaches that the mask can comprise indium ([0118]). Both Kubota ‘228 and Fujimoto ‘962 teach methods of making a patterned layer for a display device (‘962, abstract, Fig. 1; ‘228, abstract, Fig. 4) comprising forming island shaped masks 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the masking material comprising indium taught by Kubota ‘228 as the mask material of the islands used as masks in the method taught by Fujimoto ‘962 because they are a suitable material for island shaped masks for dry etching, as taught by Kubota ‘228. See MPEP 2144.07.
Further, it would have been a simple substitution that would have yielded predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang (US 2014/0038320) teaches a method of making a patterned film (Fig. 2b) comprising forming islands on a film by evaporation or sputtering ([0027]) and dry etching the film by reactive ion etching using the islands as a mask ([0027], [0029]), where the islands are circular with a diameter of 100 to 1000 nm and a thickness of 5 to 50 nm ([0027]), and the film can be an inorganic silicon oxide film ([0027]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/

/SHAMIM AHMED/           Primary Examiner, Art Unit 1713